Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00247-CV

                                      Sonja CAMPBELL,
                                           Appellant

                                                v.

                                      David CAMPBELL,
                                           Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV00288
                        Honorable David J. Rodriguez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution and failure to comply with a court order. It is ORDERED that no costs shall be
assessed against appellant in relation to this appeal because she qualifies as indigent under Rule
20 of the Texas Rules of Appellate Procedure.

       SIGNED August 14, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice